Case 3:14-cr-00175-WHA Document 956-46 Filed 12/31/18 Page 1 of 4




          EXHIBIT TT
      Case 3:14-cr-00175-WHA Document 956-46 Filed 12/31/18 Page 2 of 4



   SUPPLEMENT TO POINT INCIDENT DESCRIPTION & FACTUAL SUMMARY

   Supplemental Background Information:

   As part of discovery in civil litigation regarding the October 2017 wildfires, CAL FIRE
   recently produced its Investigation Report, 17 CATCU012170. According to that report,
   CAL FIRE investigators concluded that the Point Fire was caused when an oak tree limb
   came in contact with a PG&E powerline.

   Supplemental Timeline Information:

   The Point Factual Summary contained a timeline of PG&E’s actions at or impacting the
   incident location in the period immediately preceding CAL FIRE’s designated start time
   until service to the incident location was restored. The following additional information
   is relevant to the Point Factual Summary timeline.

      ·     October 9, 2017, 1:03 AM: Calaveras County dispatch received the first 911 call
            reporting a fire from 22744 West Point Pioneer Rd, West Point, CA.

   Supplemental Information Regarding Prior Inspections:

   Between September 2012 and October 2017, there were twelve vegetation management
   inspections at the incident location. PG&E’s understanding based upon its records is that
   the subject tree was not identified for work during any of those inspections. Between
   June 2012 and October 2017, there were four electric maintenance overhead patrols and
   inspections at the incident location. Additionally, pole test and treat inspections at the
   incident location took place on October 2, 2014. PG&E’s understanding based upon its
   records is that no issues with PG&E equipment at the incident location were identified
   during those patrols and inspections. Below is a summary of vegetation management
   patrols and inspections, electric maintenance overhead patrols and inspections, and pole
   Test and Treat inspections.

Date                  Event                                    Findings
6/28/2012             PG&E performed an electric               PG&E’s understanding based upon
                      maintenance overhead inspection.         its records is that no issues with
                                                               PG&E equipment were identified at
                                                               the incident location.
10/13/2012            ACRT, Inc. (“ACRT”) performed a          PG&E’s understanding based upon
                      vegetation management routine patrol.    its records is that the subject tree
                                                               was not identified for work.
6/10/2013             PG&E performed an aerial electric        PG&E’s understanding based upon
                      maintenance overhead patrol.             its records is that no issues with
                                                               PG&E equipment were identified at
                                                               the incident location.
1/8/2014              ACRT performed a vegetation              PG&E’s understanding based upon
                      management routine patrol.               its records is that the subject tree
                                                               was not identified for work.
      Case 3:14-cr-00175-WHA Document 956-46 Filed 12/31/18 Page 3 of 4



Date             Event                                  Findings
10/2/2014        A PG&E contractor performed test and   PG&E’s understanding based upon
                 treat intrusive pole inspections.      its records is that all incident poles
                                                        passed testing and no issues were
                                                        identified.
12/10/2014       ACRT performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
4/17/2015        PG&E performed an electric             PG&E’s understanding based upon
                 maintenance overhead patrol.           its records is that no issues with
                                                        PG&E equipment were identified at
                                                        the incident location.
5/19/2015 –      PG&E vegetation management             PG&E’s understanding based upon
8/4/2015         contractor performed a Catastrophic    its records is that the subject tree
                 Event Memorandum Account               was not identified for work.
                 (“CEMA”) patrol.
9/8/2015         ACRT performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
10/28/2015       PG&E vegetation management             PG&E’s understanding based upon
                 contractor performed a CEMA LiDAR      its records is that the subject tree
                 patrol.                                was not identified for work.
1/21/2016        ACRT performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
6/10/2016–       ACRT performed a vegetation            PG&E’s understanding based upon
7/10/2016        management CEMA patrol.                its records is that the subject tree
                                                        was not identified for work.
9/7/2016         ACRT performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
3/16/2017        ACRT performed a vegetation            PG&E’s understanding based upon
                 management routine patrol.             its records is that the subject tree
                                                        was not identified for work.
6/21/2017        PG&E performed an electric             PG&E’s understanding based upon
                 maintenance overhead inspection.       its records is that no issues with
                                                        PG&E equipment were identified at
                                                        the incident location.
7/12/2017–       ACRT performed a vegetation            PG&E’s understanding based upon
8/12/2017        management CEMA patrol.                its records is that the subject tree
                                                        was not identified for work.
8/25/2017        ACRT performed a vegetation            PG&E’s understanding based upon
                 management CEMA patrol.                its records is that the subject tree
                                                        was not identified for work.



                                          2
   Case 3:14-cr-00175-WHA Document 956-46 Filed 12/31/18 Page 4 of 4



Source List:

Source                      Brief Description
Calaveras County Computer   Calaveras County Computer Aided Dispatch log listing
Aided Dispatch log          incidents between October 8, 2017 at 7:00 PM to October
                            9, 2017 at 7:00 AM
PGE-CPUC_00009453;          Electric Maintenance Overhead Inspection Records
PGE-CPUC_00009454;
PGE-CPUC_00009462;
PGE-CPUC_00009388;
PGE-CPUC_00009398
PGE-CPUC_00009378;          Electric Maintenance Overhead Patrol Records
PGE-CPUC_00009380;
PGE-CPUC_00009382;
PGE-CPUC_00009383;
PGE-CPUC_00009384;
PGE-CPUC_00009386
PGE-CPUC_00011215;          PG&E Annual Vegetation Management Plans
PGE-CPUC_00011467;
PGE-CPUC_00012079;
PGE-CPUC_00006356;          Pole Inspection Records
PGE-CPUC_00006358;
PGE-CPUC_00006362
PGE-CPUC_00012639;          Vegetation Management CEMA Records
PGE-CPUC_00012641
PGE-CPUC_00010154;          Vegetation Management Routine Patrol Records
PGE-CPUC_00010155–
PGE-CPUC_00010156;
PGE-CPUC_00010158;
PGE-CPUC_00010161;
PGE-CPUC_00010170




                                       3
